DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on July 1, 2021.
Claims 1-11, 14 and 16 are pending.
Claims 1-5, 7, 8, 11, 14 and 16 are rejected.
Claims 6, 9 and 10 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. U.S. Patent Application Publication 2020/0196332, hereinafter .

Regarding Claim 1, Yokomakura’332 discloses a transmitter (Abstract; Figure 1, 5, 6 and 7) comprising:
circuitry, which, in operation maps a phase tracking reference signal onto a subcarrier which is determined by using an index for identification of a mobile station (Claim 1 and 6; Paragraph [0015-0018] A transmitting unit configured to transmit a PUSCH, wherein the multiplexer maps the PTRS signal to a subcarrier based on at least an offset of a frequency position, a C-RNTI, the number of resource blocks to be scheduled, and a frequency density of the PTRS; Paragraph [0120, 0132-0134 and 0155-0156] Furthermore, the time position may be determined based on information for indicating a unique ID of the terminal apparatus 1, and Cell-Radio Network Temporary Identifier (C-RNTI), scramble ID, user-specific ID, PTRS ID, or the like, may be used as the information for indicating the unique ID of the terminal apparatus. As described above, the time position of the resource element to which the PTRS is mapped may be determined by using the unique ID of the terminal apparatus; Paragraph [0121] The C-RNTI may be defined as a user ID for performing unicast data communication. Moreover, the C-RNTI may be allocated from the base station apparatus 3 during a random access procedure. Furthermore, the unique ID of the terminal apparatus 1 may be Temporary C-RNTI or RA-RNTI (Random Access-Radio Network Temporary Identifier),
and a transmitter, which, in operation, transmits a signal containing the phase tracking reference signal (Claim 1 and 6; Paragraph [0015-0017] mapping a PTRS signal generated based on a pseudo-random code to a subcarrier based on at least an offset of a frequency position, a C-
Yokomakura’332 discloses mapping a phase tracking reference signal onto a subcarrier by using an index for identification of a mobile station and briefly discloses utilizing identical antenna ports for the demodulation reference signal and phase tracking reference signals but fails to disclose mapping a phase tracking reference signal onto a subcarrier on which a demodulation reference signal is mapped, a precoding applied to the demodulation reference signal being the same as a precoding applied to the phase tracking reference signal.
However, Li more specifically teaches mapping a phase tracking reference signal onto a subcarrier on which a demodulation reference signal is mapped (Figure 3 and 5; Paragraph [0166-0174 and 0196-0197] sub-frame configuration of reference signals (including PTRSs and DMRSs), where there are 14 OFDM symbols and 12 sub-carriers in total in a sub-frame; Mapping and transmission of Phase tracking reference signals together with demodulation reference signal in 5th subcarrier), 
a precoding applied to the demodulation reference signal being the same as a precoding applied to the phase tracking reference signal (Paragraph [0140-0141 and 0255] Precoder used by the transmitter for a PTRS is the same as or related to precoder used by a data stream over a sub-carrier occupied by the PTRS, the data stream corresponds to a DMRS port corresponding to the PTRS. If the PTRS port corresponds to one DMRS port, then precoder used for the PTRS of the PTRS port is the same as precoder used by a data stream corresponding to the DMRS port corresponding to the PTRS port, over the sub-carrier occupied the PTRS; That is Li teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokomakura’332 with the teachings of Li. Li provides a solution which enables accurately determining the phase changes caused by the different phase noises even if different antennas of a transmitting end have different phase noises, so that all data transmitted by the different antenna groups can be accurately demodulated according to different phase changes (Li Abstract; Paragraph [0002-0012]).

Regarding Claim 2, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li further discloses wherein the phase tracking reference signal is mapped onto a subcarrier determined using either an index for identification of a cell or group or higher layer signaling (Yokomakura’332 Paragraph [0012-0013] a receiver configured to receive an RRC signal and, in a case that a plurality of the PTRS are coded or scrambled, and mapped to the resource element which is identical, an index number for identifying a sequence which has been coded or scrambled is notified by the RRC; Paragraph [0120-0125 and 0156] The first method causes the PTRS of the multiple terminal apparatuses 1 to be mapped to resource elements at mutually different time positions for a same frequency position. The time position may be configured by the base station apparatus 3, and may be configured, activated, or indicated via RRC, MAC, or DCI; Paragraph [0183-0185] The higher layer processing unit 301 performs processing of the Medium Access Control (MAC) layer, the Packet Data Convergence Protocol (PDCP) layer, the Radio Link Control (RLC) layer, and the 

Regarding Claim 14, see the rejection of Claim 1. Claim 1 is an apparatus claim corresponding to the method of Claim 14 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura’332 in view of Li as applied to claim 1 above, and further in view of Takeda et al. U.S. Patent Application Publication 2018/0183491, hereinafter Takeda.

Regarding Claim 3, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li fails to explicitly disclose wherein the phase tracking reference signal is subjected to frequency hopping every unit time.
However, Takeda teaches wherein the phase tracking reference signal is subjected to frequency hopping every unit time (Paragraph [0085] The frequency hopping pattern that is applied to the PDSCH from the frequency hopping patterns that are determined in advance among a plurality of narrow bands that constitute the whole system band); Paragraph [0085] The frequency hopping pattern that is applied to the PDSCH from the frequency hopping patterns that are determined in advance among a plurality of narrow bands that constitute the whole system band); Paragraph [0064-0068, 0139-0143 and 0157] Offsets applied to reference signals. Time offset with respect to subframe where the determined frequency hopping pattern starts and starting index).


Regarding Claim 4, Yokomakura’332 in view of Li and Takeda disclose the transmitter according to Claim 3. Yokomakura’332 in view of Li and Takeda further disclose wherein the phase tracking reference signal is subjected to a hopping offset determined by using either an index for identification of a cell, group, or mobile station or a time-domain index (Takeda Paragraph [0064-0068, 0139-0143 and 0157] Offsets applied to reference signals. Time offset with respect to subframe where the determined frequency hopping pattern starts and starting index).

Regarding Claim 5, Yokomakura’332 in view of Li and Takeda disclose the transmitter according to Claim 4. Yokomakura’332 in view of Li and Takeda further disclose wherein the time-domain index is a symbol number, a slot number, a minislot number, a subframe number, or a frame number (Takeda Paragraph [0064-0068, 0139-0143 and 0157] Time offset with respect to subframe where the determined frequency hopping pattern starts and starting index).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura’332 in view of Li as applied to claim 1 above, and further in view of Yokomakura et al. U.S. Patent Application Publication 2020/0008102, hereinafter Yokomakura’102.

Regarding Claim 7, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li fails to explicitly disclose wherein the circuitry, in operation, maps, at regular spacings in a frequency domain, a plurality of the phase tracking reference signals transmitted at a given time.
However, Yokomakura’102 more specifically teaches wherein the circuitry, in operation, maps, at regular spacings in a frequency domain, a plurality of the phase tracking reference signals transmitted at a given time (Figure 6; Paragraph [0061, 0082-0084 and 0094] Regular spacing for time slot in which plurality of phase tracking reference signals are transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokomakura’332 in view of Li with the teachings of Yokomakura’102. Yokomakura’102 provides a solution in which a terminal device communicates efficiently. The performance of phase tracking is improved by increasing the number of resource elements with which PTRS is mapped (Yokomakura’102 Abstract; Paragraph [0008-0015]).

Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura’332 in view of Li as applied to claim 1 above, and further in view of Lee et al. U.S. Patent Application Publication 2020/0008228, hereinafter Lee’228.

Regarding Claim 8, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li fails to explicitly disclose wherein the circuitry, in operation, maps, at irregular spacings in a frequency domain, a plurality of the phase tracking reference signals transmitted at a given time.
However, Lee’228 more specifically teaches wherein the circuitry, in operation, maps, at irregular spacings in a frequency domain, a plurality of the phase tracking reference signals transmitted at a given time (Paragraph [0079, 0142 and 0165] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using transmissions associated with a scalable numerology. For example, the OFDM symbol spacing and/or OFDM subcarrier spacing may vary for different transmissions, different cells, and/or different portions of the wireless transmission spectrum. The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTls) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokomakura’332 in view of Li with the teachings of Lee’228. Lee’228 provides a solution which enables satisfying varying quality of service (QoS) requirements of data such as differing throughput requirements, latency requirements, error tolerance requirements, reliability requirements, data throughput requirements and mobility requirements in an effective manner. The method enable allowing an Evolved node B (eNB) to perform phase tracking to correct for WTRU transmitter phase noise when the WTRU performs the PNRS transmissions in an Uplink (UL). The method enables attaching a Cyclic Prefix (CP) to beginning of a symbol in order to avoid inter-symbol 

Regarding Claim 11, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li fails to explicitly disclose wherein in a case where there is coordination among cells, the circuitry, in operation, maps, at regular spacings in a frequency domain, a plurality of the phase tracking reference signals that are transmitted at a given time and, in a case where there is no coordination among the cells, maps the plurality of phase tracking reference signals at irregular spacings in the frequency domain.
However, Lee’228 more specifically teaches wherein in a case where there is coordination among cells, the circuitry, in operation, maps, at regular spacings in a frequency domain, a plurality of the phase tracking reference signals that are transmitted at a given time and, in a case where there is no coordination among the cells, maps the plurality of phase tracking reference signals at irregular spacings in the frequency domain (Paragraph [0079, 0142 and 0165] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using transmissions associated with a scalable numerology. For example, the OFDM symbol spacing and/or OFDM subcarrier spacing may vary for different transmissions, different cells, and/or different portions of the wireless transmission spectrum. The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTls) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time; Paragraph [0101] Subcarrier spacing may be used or configured for a unicast traffic (e.g., PDSCH, PUSCH). A set of subcarrier spacing may be used for a unicast traffic and one of the subcarrier spacings may be configured or used for a PDSCH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokomakura’332 in view of Li with the teachings of Lee’228. Lee’228 provides a solution which enables satisfying varying quality of service (QoS) requirements of data such as differing throughput requirements, latency requirements, error tolerance requirements, reliability requirements, data throughput requirements and mobility requirements in an effective manner. The method enable allowing an Evolved node B (eNB) to perform phase tracking to correct for WTRU transmitter phase noise when the WTRU performs the PNRS transmissions in an Uplink (UL). The method enables attaching a Cyclic Prefix (CP) to beginning of a symbol in order to avoid inter-symbol interference (ISI), thus allowing single-tap frequency domain equalization (FDE) at a receiver in an effective manner (Lee’228 Abstract; Paragraph [0002-0003, 0059 and 0090]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura’332 in view of Li as applied to claim 1 above, and further in view of Zhang et al. U.S. Patent Application Publication 2021/0076389, hereinafter Zhang.

Regarding Claim 16, Yokomakura’332 in view of Li discloses the transmitter according to Claim 1. Yokomakura’332 in view of Li fails to explicitly disclose wherein the phase tracking reference signal is mapped onto a different subcarrier for each cell, group, or mobile station.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokomakura’332 in view of Li with the teachings of Zhang. Zhang provides a solution in which receiver that receives the PT-RS (e.g., the UE or base station) can measure the phase offset of the PT-RS, and compensate for the phase offset when performing a channel estimation. An adaptive PT-RS pattern and its control signaling can be utilized to enable a more robust PT-RS for different kinds of scenarios, thus providing additional flexibility and improved performance for the wireless communication system (Zhang Abstract; Paragraph [00001-0002, 0035 and 0057]).

Allowable Subject Matter
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein a plurality of the hopping offsets against a plurality of the phase tracking reference signals that are transmitted from a plurality of antenna ports, respectively, are identical.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 9, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein the circuitry, in operation, performs frequency hopping in a whole band assigned to the mobile station and maps the plurality of the phase tracking reference signals onto any subcarriers within the whole band.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.


Regarding Claim 10, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claim, “wherein the mobile station is assigned a band divided into a plurality of partial bands, the circuitry, in operation, maps any one of the plurality of the phase tracking reference signals onto a corresponding one of the plurality of partial bands and performs frequency hopping on the phase tracking reference signal within the corresponding partial band.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414